Title: To Thomas Jefferson from Charles Bellini, 1 March 1788
From: Bellini, Carlo (Charles)
To: Jefferson, Thomas


Williamsburg, 1 Mch. 1788. Received TJ’s letter of 29 May 1786 by Paradise, who is a valuable acquisition as a friend to every person of intelligence; regrets that his adverse circumstances and the constant infirmities of his wife prevented him from showing Paradise the civilities he deserved. Mr. Wythe communicated a letter he had received from TJ which mentioned a lens that TJ was sending Bellini through Wythe to help his eyes, now almost useless without assistance. The box of books in which the lens was sent has not yet arrived and may be lost but he thanks TJ for his thought of him. Wishes the ocean did not separate them, but must not dwell on that subject because it gives him too much pain. His wife sends her compliments to TJ and his daughters, especially to her godchild. Encloses a letter for Mazzei of the same date.
